Mr. Justice Beard
delivered the opinion of the Court,
This suit was instituted in the county court of Mc-Minn county, by the clerk of that court, to recover an inheritance tax, alleged to be due upon the estate which the defendant Lillie Williams Emerson takes under the will of her mother, who died a citizen of that county in May, 1909. Two questions are raised to defeat the recovery sought — first, that the county court was without jurisdiction to try the case; and, second, that being a child of the testatrix, and taking under her will, Mrs. Emerson was not subject to this tax.’
As to the first of these questions, we think there is no difficulty. The tax claimed, if due at all, is provided for in section 20, c. 479, of the Session Acts of 1909 of the general assembly of the State. In that section it is enacted “that inheritances not taxed under the present law shall pay tax as follows: . . . To be collected by the county court clerk of each county.”
*413It will be seen, upon reference to this act, that no specific mode is marked out, and no particular forum is designated, by and in wbicb this tax shall be collected; the legislature evidently assuming, and we think properly, that these matters had been covered elsewhere. Chapter 174 of the Session Acts of 1893 embraced, as far as it went, “within itself a complete system of taxation upon the subject of the imposition and collection of a collateral inheritance tax.” Zickler v. Union Bank & Trust Co., 104 Tenn., 277, 289, 57 S. W., 341, 344. By the first section of that act there were excluded from its operation the “father, mother, husband, wife, children, and lienal decendants” entitled to the estate of the party dying, either testate or intestate. By section 15 the duty of collecting a delinquent collateral inheritance tax is imposed upon the county court clerk, and two modes for discharging this duty are prescribed — one, by notice to the parties in interest, requiring them to appear before the county court and show cause why the tax should not be paid; and the other, by filing a bill in that court to enforce its collection, “to be proceeded with after the manner of chancery suits.”
Section 20 of chapter 479 of the Acts of 1909 is a repeal, by implication, of so much of the act of 1893, as exempted from the payment of the collateral inheritance tax the parties already named, and placed on thém a burden common to all others who took from deceased persons. This section of the act of 1909 comes as a supplement to that of 1893, without so describing itself, and simply widens the collateral inheritance tax system. The *414two acts, in'regard to the tax in question, are in pari materia, and no question is suggested why the remedy and forum for its enforcement, adopted in this case, are not warranted by section 15 of the Act of 1898:
If this view, however, were unsound, we think of course here pursued in authorized section 28’ of chapter 602 of the Acts of 1907, where the county courts of the State are given jurisdiction' to try and determine, among others, cases involving delinquent privilege taxes, as there can be no doubt that the collateral inheritance tax is a privilege tax, a burden constitutionally imposed upon the right of acquiring property by succession. State v. Alston, 94 Tenn., 674, 80 S. W., 750, 28 L. R. A., 178.
• The main reason, however, urged by Mrs. Emerson for resisting this recovery, is that, as she takes her estate under the will of her mother, she is not within the terms of section 20, chapter 479, which imposes a priv-lege tax upon “inheritances not taxed under previous lawsher insistence being that the word “inheritances” ' is to be restricted to cases of devolution of property by operation of law, the owner having died intestate.
It may be observed at this point, if the construction thus insisted upon be necessarily adopted, then there might arise the serious constitutional objection that this was class legislation, arbitrary in its nature, as there could be found no reason why a child, for illustration, taking by inheritance, should be onerated with this tax, while another, taking under a will, would be relieved. It is impossible to believe that the legislature *415intended to make suck an offensive and unreasonable distinction, and tke question is: Have suck terms been used in tkis section as to require tke courts to kold with tke present contention?
Wkile tkere is muck conflict in tke antkorities as to whether revenue statutes, eitker. general, or special in tkeir nature, skall be given a liberal or strict construction, tkere can be no difference of opinion, at least, tkat tkey should receive “a fair construction, to effect tke end for which tkey were intended.” Mills v. Thurston Co., 16 Wash., 378, 47 Pac., 759; Hubbard v. Brainard, 35 Conn., 563; Cornwall v. Todd, 38 Conn., 443; Cooley on Tax. 372 .And tkere is as little doubt tkat, where a statute in susceptible of two interpretations, one of which sustains its constitutionality and tke other defeats it, tke court will adopt tkat view which saves it.
In every case tke cardinal rule is to ascertain tke legislative intention, and, where. language under proper canons of construction will permit, to give effect to tkat intention rather than dissapoint it by too strict an adherence to tke letter.
In arriving at tke meaning of tke statute under consideration, it is proper to remember tkat a succession tax is not a burden imposed upon property, but is a privilege tax upon tke right of talcing property from another, whether by will'or devolution as a matter of law. State v. Alston, supra. In tke opinion in tkat ease by Wilkes, J., a brief history of suck laws to be found. It is agreed by all tke authorities tkat if tke inheritance tax had not its origin in tke civil law, yet *416from it this tax found its way into England and many of the States of this country. In Swanson v. Swanson, 2 Swan, 446, the contention was that a special act of the legislature legitimatizing two children and enabling them to “inherit” from their puntative father “as if they had been born in lawful wedlock” was restricted in character, and, while it let them in as heirs to the real estate of their deceased father, it did not entitle them to participate- as distributees in his personal property. With regard to this contention the court said: “The words ‘inheritance’ and ‘heirs,’ in their technical sense, relate to the right to succession to the real estate of a person dying intestate. And, when used in a statute, as well as in a will, or other instrument, they will be taken to have been employed in their legal sense; but a clear intention to the contrary will repel this presumption, and control the legal operation of words, however technical. ... As our notion on the subject of legitimacy is derived in a great measure, from the civil law, there is much plausibility in the suggestion that the words ‘inheritance’ and ‘heir,’ in the acts above referred to, were intended to be understood in the sense of that law. Among the civilians, by ‘inheritance’ is understood the succession to all the rights of the deceased; and the title ‘heir’ is applied indiscriminately to every person called to the succession, and he is entitled to all the estate of the deceased, whether it be real or personal. Story on Conflict, section 5Ó7.” After giving .illustrations from text-writers of how the term “heir” had been held as descriptive of the person to take per*417sonal as well as real property of the deceased, the court added: “It is not allowable to suppose that the legislature deliberately intended to bestow upon the natural children the more important privilege and capacity of taking by inheritance the real estate of their father, and to deny them the less valuable right of succession to his personal estate; or, in other words, to make such children legitimate for the one purpose, and leave them illegitimate as to the other.” So, notwithstanding the fact the words “to inherit” had a technical meaning, which would limit the inheritable capacity of these children to real estate, yet it was held that in this statute they had a broader meaning, and their effect was to let them into succession of both the real and personal estate of their adoptive parents.
Coming to us from the civil law, it is proper, therefore, as was done in the Swanson Case, to look to that law in order to ascertain the meaning attached by it to the word “inheritance”; and in doing so it is found, as is stated in that opinion, to be “the succession to all the rights of the deceased. It is of two kinds — that which arises by testament, when the testator gives his succession to a particular person; and that which arises by operation of law, which is called ‘succession ab infes-to.”” Bouvier, Law Dictionary, p. 1037.
Such has been the meaning attached to the word “inheritance,” when used in our legislation with regard to succession taxes. In defining the sources from which public revenues were derived, in Code 1858, section 538 (Shannon’s Code, section 685), among them is included' *418“collateral inheritance taxes.” It is inconceivable that the framers of the Code, by this use of the term “inheritance,” intended to confine this tax to those taking as heirs the real estate of the ancestor, or to devolutions of property by operation of law, and exclude successions by will to either personal or real estate.
The caption of chapter 174 of the Session Acts of 1893 is as follows: “An act to provide for a collateral inheritance and succession' tax, etc.” And in the opinion of the court in Zickler v. Union Bank, etc., Co.; supra, the earlier statute of 1891 and that of 1893 are referred to as imposing a “collateral inheritance tax”—that is, a tax on succession of deceased persons, whether this succession came by operation of law or by will. After this established use of the term “inheritance” by both the legislative and judicial departments of the State, and the broad meaning attached to it, we are satisfied that it would be sticking in the bark, and thus defeating the evident intention of the legislature, to hold now with the contention of the counsel of Mrs. Emerson.
Concluding, as we do, that section 20 of the act of 1909 is but a supplement to the act of 1893, and this proceeding having been instituted in accordance with the requirements of that act, it follows that the attorney of the county court clerk in this suit is entitled to a fee for his services to be paid by the delinquent.
The judgment of the circuit court, to which this case Avas carried by appeal from the county court, Avas in accord with the vieAVs which we have expressed; and it is in all things affirmed.